                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 MATTHEW T. CURTIS,

       Plaintiff,
                                                    Case No. 1:19-cv-112
 v.
                                                    HONORABLE PAUL L. MALONEY
 DANA NESSEL,

       Defendant.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.



Dated: September 4, 2019                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
